EXHIBIT SEPARATION AGREEMENT AND GENERAL RELEASE This Separation Agreement and General Release (this “Agreement”) is made as of this31st day of May 2008 (the “Effective Date”), by and between Jim Patterson (the “Employee”) and Schawk USA Inc. and its affiliates (collectively, the “Company”), concerning the termination of the Employee’s employment with the Company. WHEREAS, the Employee’s employment as Senior Vice President & Chief Financial Officer of the Company will be terminated by the Company effective on May 31, 2008 (the “Separation Date”); and WHEREAS, the Company and the Employee intend that this Agreement shall be in complete settlement of all rights of the Employee relating to the Employee’s employment by the Company. NOW THEREFORE, in consideration of the mutual promises and agreements set forth below, the Company and the Employee agree as follows: 1.Separation/Transition. (a)The Employee’s employment as Senior Vice President & Chief Financial Officer of the Company will terminate as of the close of business on the Separation Date.Through the Separation Date, the Employee will continue to: (i) serve as an employee of the Company with the same duties and responsibilities as before, (ii) be paid the Employee’s currently weekly salary ($5,673.08 per week), and (iii) be eligible to participate in all benefit plans and programs available to employees of Schawk USA Inc. generally, in accordance with the terms of such plans and programs. (b)From June 1, 2008 through December 31, 2008, or an earlier date as mutually agreed upon by the Company and the Employee (the “Termination Date”) (this period shall be referred to as the “Transition Period”), the Employee will be relieved of his customary duties and responsibilities and shall no longer report to any office of the Company; provided, however, the Employee shall make himself available during business hours, as requested by the Company, for meetings and phone consultation with Company personnel at a maximum of eight (8) hours per week.During the Transition Period, the Employee will: (i) take reasonable and appropriate actions to cooperatively and smoothly transition the duties and responsibilities of the position of Chief Financial Officer to his successor, (ii) be paid a weekly salary of $1,200, and (iii) be eligible to participate in the Company’s medical, dental and vision plans, in accordance with the terms of such plans and programs.Any business expenses properly incurred by the Employee prior to the Termination Date will be reimbursed in accordance with the Company’s expense reimbursement policy. (c)In the event the Employee voluntarily resigns prior to the Termination Date, the Employee shall not be eligible for any of benefits or payments provided for in this Agreement. 2.Severance Benefits/Payments.Except as may be modified by the following provisions of this Section 2, the Company’s obligation to pay any of the severance benefits/payments set forth in this Section 2 is conditioned upon the Employee’s: (a)execution and delivery of the a General Release and Waiver attached as Exhibit A to this Agreement (the “Release”) during the 21-day period following the Separation Date with such delivery pursuant to Section 11(d) below, (ii) non-revocation of the Release, and (iii) continued compliance with all of the terms and conditions of this Agreement. (a)Severance Pay.The Employee shall receive a severance payment equal to thirteen (13) weeks of base salary at the Employee’s current rate for a total severance payment of $73,750, which shall be payable in weekly equal installments during the Transition Period, in lieu of any earned severance as outlined in the Company’s severance pay plan. (b)Equity Awards.Subject to Sections2(b)(i) and (ii) below and effective as of the Separation Date, the Employee shall forfeit and/or relinquish any and all interests and rights in and under all unvested equity awards granted under any plan or program maintained by the Company.The Employee’s outstanding equity awards and the treatment of such awards are summarized on Exhibit B hereto.Other than the awards set forth on Exhibit B hereto, the Employee acknowledges and agrees that the Employee does not possess, nor is the Employee entitled to, any other equity awards under any plan or program of the Company. (i)All unexercised options which are vested as of the Separation Date shall continue to be exercisable for a period of ninety (90) days following the Termination Date, except the 25,000 options granted to the Employee on February 23, 1999 shall expire on February 23, 2009.This expiration treatment is as documented on Exhibit
